           Case 1:20-cv-03188-LMM Document 1 Filed 07/31/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 MILOS LALIC,                              §
                                           §
          Plaintiff,                       §
                                           §       CIVIL ACTION
 vs.                                       §
                                           §       FILE NO. ___________
 PEMBERTON TRUCK LINES,                    §
 INC., MARK A. LUCAS, and                  §
 CHEROKEE INSURANCE                        §
 COMPANY,                                  §
                                           §
          Defendants.                      §
                                           §

                    DEFENDANTS’ JOINT NOTICE OF REMOVAL

        COME NOW, PEMBERTON TRUCK LINES, INC. and MARK A.

LUCAS, Defendants in the above-styled civil action, and CHEROKEE

INSURANCE COMPANY, purported Defendant in the above-styled civil action,

appearing specially and without waiving, but specifically reserving all defenses

arising from jurisdiction, service and process (hereinafter “Defendants”), and hereby

remove Civil Action File No. 20-A-2115 from the State Court of Cobb County to

the United States District Court for the Northern District of Georgia, Atlanta

Division, pursuant to Fed. R. Civ. P. 81(c) and 28 U.S.C. §§ 1332, 1441 and 1446,

and as grounds for its removal state as follows:



{Firm/297/00062/PLEADING/02654910.DOCX }
           Case 1:20-cv-03188-LMM Document 1 Filed 07/31/20 Page 2 of 7




                                  STATEMENT OF THE CASE

                                           1.

        Defendants have been sued in a civil action brought in the State Court of Cobb

 County, which is located within the Atlanta Division of the United States District

 Court for the Northern District of Georgia. Pursuant to 28 U.S.C. § 1446(a), a true

 and correct copy of all of the process, pleadings, orders and documents from the

 State Court Action have been attached as Defendants’ Exhibit 1 (hereinafter “D-1”).

                                           2.

        The present matter is an action for damages for bodily injuries stemming from

a July 27, 2018 motor vehicle accident involving Plaintiff Milos Lalic and Defendant

Mark A. Lucas (hereinafter “the subject accident”). D-1, Complaint, ¶ 14. Plaintiff

makes claims against Defendant Lucas for (i) ordinary negligence, (ii) negligence

per se, (iii) punitive damages, and (iv) attorney’s fees and litigation expenses

pursuant to O.C.G.A. § 13-6-11. Id., Complaint, ¶¶ 34-37. Plaintiff makes claims

against Defendant Pemberton Truck Lines, Inc. for (i) ordinary negligence, (ii) the

vicarious liability of Defendant Lucas (iii) negligent hiring, training, retention,

entrustment and supervision, (iv) punitive damages and for (v) attorney’s fees and

litigation expenses pursuant to O.C.G.A. § 13-6-11. Id., Complaint, ¶¶ 24-26, 36-

37. Plaintiff’s claims against purported Defendant Cherokee Insurance Company


{Firm/297/00062/PLEADING/02654910.DOCX }    2
           Case 1:20-cv-03188-LMM Document 1 Filed 07/31/20 Page 3 of 7




are for (i) direct action pursuant to O.C.G.A. § 40-2-140 and O.C.G.A. § 40-1-

112(c), (ii) punitive damages, and (iii) for attorney’s fees and litigation expenses

pursuant to O.C.G.A. § 13-6-11. Id., Complaint, ¶¶ 29, 36-37.

                                           3.

        The Complaint was filed July 1, 2020, in the State Court of Cobb County,

Civil Action File No. 20-A-2115. See D-1, Complaint. Defendant Pemberton Truck

Lines, Inc. was served with the Summons and Complaint on July 7, 2020. Defendant

Mark A. Lucas was served with the Summons and Complaint on July 23, 2020.

Purported Defendant Cherokee Insurance Company was allegedly served with the

Summons and Complaint on July 10, 2020.

             DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

                                           4.

        Plaintiff Milos Lalic is a citizen of the State of Georgia. D-1, Complaint, ¶ 1.

Defendant Pemberton Truck Lines, Inc. is, and was at the time this lawsuit was filed,

a corporation organized under the laws of the State of Tennessee with its principal

place of business in the State of Tennessee. Id., Complaint, ¶ 2. Defendant Mark

A. Lucas is, and was at the time this lawsuit was filed, a citizen of the State of

Tennessee. Id., Complaint, ¶ 6. Purported Defendant Cherokee Insurance Company

is, and was at the time this lawsuit was filed, a corporation organized under the laws


{Firm/297/00062/PLEADING/02654910.DOCX }    3
           Case 1:20-cv-03188-LMM Document 1 Filed 07/31/20 Page 4 of 7




of the State of Michigan with its principal place of business in the State of Michigan.

Therefore, there is complete diversity of citizenship between the parties. Id.,

Complaint, ¶ 10.

                                           5.

        Plaintiff contends that he “has incurred reasonable, necessary, and continuing

medical expenses for the treatment of his injuries in an amount likely exceeding

$180,000.00.” D-1, Complaint, ¶ 34. Plaintiff also contends that “Defendants are

liable for Plaintiff’s injuries sustained, pain and suffering, lost wages, diminished

capacity to labor, cost of treatment, and all other elements of damages allowed under

the laws of the State of Georgia. Id., Complaint, ¶ 33. Plaintiff is additionally

seeking punitive damages and attorney’s fees and litigation expenses pursuant to

O.C.G.A. § 13-6-11. Id., Complaint, ¶¶ 36-37.

                                           6.

        In determining whether the requisite $75,000.00 amount in controversy has

been established, jurisdiction “is proper if it is facially apparent from the complaint

that the amount in controversy exceeds the jurisdictional requirement.” Williams v.

Best Buy Co., Inc., 269 F.3d 1319 (11th Cir. 2001).




{Firm/297/00062/PLEADING/02654910.DOCX }   4
           Case 1:20-cv-03188-LMM Document 1 Filed 07/31/20 Page 5 of 7




        In the present case, given the damages claimed by Plaintiff, it is facially

 apparent from Plaintiff’s Complaint that the requisite $75,000.00 amount in

 controversy requirement has been met.

                         ALL PROCEDURAL REQUIREMENTS
                        FOR REMOVAL HAVE BEEN SATISFIED

                                               7.

        This Joint Notice of Removal is filed within 30 days from the date that

 Defendant Pemberton Truck Lines, Inc. has been served with the Summons and

 Complaint in this matter. Removal is, therefore, timely in accordance with 28

 U.S.C. § 1446(b).

                                               8.

        Pursuant to 28 U.S.C. 1446(b)(2)(A), “all defendants who have been properly

joined and served must join in or consent to the removal of the action.” As such,

Pemberton Truck Lines, Inc., Mark A. Lucas, and Cherokee Insurance Company

expressly consent to the removal of this action and the requirements of 28 U.S.C. §

1446(b)(2)(A) have been met.

                                           CONCLUSION

        By this Joint Notice of Removal, Defendants do not waive any objections they

may have as to service, jurisdiction or venue, or any other defenses or objections



{Firm/297/00062/PLEADING/02654910.DOCX }       5
           Case 1:20-cv-03188-LMM Document 1 Filed 07/31/20 Page 6 of 7




they may have to this action. Defendants intend no admission of fact, law or liability

by this Notice and expressly reserve all defenses, motions and/or pleas.

        WHEREFORE, Defendants pray that the case be removed to the United States

District Court for the Northern District of Georgia, Atlanta Division.

        This 31st day of July, 2020.

                                           CRUSER, MITCHELL, NOVITZ,
                                           SANCHEZ, GASTON & ZIMET, LLP


                                           /s/ Jason G. Wyrick
                                           JASON G. WYRICK
                                           Georgia Bar No. 143112
Meridian II, Suite 2000                    CANDICE R. BRYANT
275 Scientific Drive                       Georgia Bar No. 807404
Peachtree Corners, GA 30092                J. ROBB CRUSER
(404) 881-2622                             Georgia Bar No. 199480
(404) 881-2630 (Fax)                       Attorneys for Defendant Pemberton Truck
jwyrick@cmlawfirm.com                      Lines, Inc. and Mark A. Lucas and
cbryant@cmlawfirm.com                      Purported Defendant Cherokee Insurance
rcruser@cmlawfirm.com                      Company


                              CERTIFICATE OF COMPLIANCE

        Undersigned counsel certify the foregoing document has been prepared with

one of the font and point selections (Times New Roman, 14 point) approved by the

Court in Local Rule 5.1(C).




{Firm/297/00062/PLEADING/02654910.DOCX }     6
           Case 1:20-cv-03188-LMM Document 1 Filed 07/31/20 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the undersigned has this day electronically filed

the within and foregoing DEFENDANTS’ JOINT NOTICE OF REMOVAL

with the Clerk of Court using the CM/ECF system which will automatically send

e-mail notification of such filing to the following attorneys of record:

                                    A. Joel Williams, Esq.
                                    B. Chase Elleby, Esq.
                                      Williams | Elleby
                            3450 Acworth Due West Road, Suite 610
                                   Kennesaw, GA 30144
                                     Counsel for Plaintiff

        I FURTHER CERTIFY that the undersigned has mailed copies of the entire

pleading referenced above to all counsel of record at the above address.

        This 31st day of July, 2020.

                                           CRUSER, MITCHELL, NOVITZ,
                                           SANCHEZ, GASTON & ZIMET, LLP

                                           /s/ Jason G. Wyrick
                                           JASON G. WYRICK
                                           Georgia Bar No. 143112
Meridian II, Suite 2000                    CANDICE R. BRYANT
275 Scientific Drive                       Georgia Bar No. 807404
Peachtree Corners, GA 30092                J. ROBB CRUSER
(404) 881-2622                             Georgia Bar No. 199480
(404) 881-2630 (Fax)                       Attorneys for Defendant Pemberton Truck
jwyrick@cmlawfirm.com                      Lines, Inc. and Mark A. Lucas and
cbryant@cmlawfirm.com                      Purported Defendant Cherokee Insurance
rcruser@cmlawfirm.com                      Company


{Firm/297/00062/PLEADING/02654910.DOCX }     7
